DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and amendments filed February 3, 2021 have been entered into the file. Currently, claim 1 is amended, claims 2-4 and 6 are cancelled, claims 11-12 are withdrawn, and claims 13-14 are new, resulting in claims 1, 5, 7-10, and 13-14 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 claims that the entire surface is napped, however the instant specification does not appear to provide support for this limitation. Paragraph [0026] states that when the surface material is a woven fabric, the fabric preferably has a napped layer on one surface or on opposite surfaces. Paragraph [0044] states that the surface of the fibrous material is buffed with sandpaper or the like for napping or pilling. The instant specification does not provide specifics as to how much of the surface is napped, only that the surface is napped. Therefore the instant specification only provides support for a general napped surface, not the specific coverage of the entire surface of the surface material being napped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	



Claim(s) 1, 5, 7-9, and 13-14 is/are rejected 35 U.S.C. 103 as being unpatentable over Breunig (US 2012/0032592)1 in view of Fujisawa (JP 2014-185404)1,2 and Sanders (US 4307144).
With respect to claims 1 and 5, Breunig teaches a decorative element (light-transmitting conductive laminate), in particular for an interior trim component of a motor vehicle that comprises an at least partially transparent decorative film applied to a flat carrier element (paragraphs [0001] and [0006]). A decorative element 10 (light-transmitting conductive laminate) comprises a decorative film 12 (surface material) to which a transparent plastic layer 14 (transparent substrate) is applied in an in-mould decoration process (paragraph [0030]). The first plastic layer 14 (transparent substrate) is used as an optical conductor (abstract). Breunig further teaches the decorative film 12 (surface material) can be a knitted fabric or a leather part (paragraph [0032]). As can be seen in the figures, the decorative film 12 (surface material) is located on the outer surface of the decorative element 10 (light-transmitting conductive laminate).
Breunig is silent as to the decorative film 12 (surface material) comprising a layer consisting of a nonwoven fabric, at least one fiber substance constituting the decorative film 12 (surface material) being napped, the decorative film 12 (surface material) comprising a synthetic fiber having a single fiber fineness of up to 2 dtex and a polymer elastomer, and the decorative element 10 (light-transmitting conductive laminate
Fujisawa teaches a light-transmitting sheet used as a display design material for various home electric appliances and indicators of automobiles, sneakers, clothes, and various sundry products (paragraph [0001]). The light-transmitting sheet has a light-transmitting portion which is a region formed into a film by heat-sealing a part of the fibers of a nonwoven fabric formed by entanglement of fibers made of a thermoplastic resin, and a light-shielding portion which is a region around the transparent portion where the fibers are not formed into a film (paragraph [0008]). The nonwoven may be impregnated with a polymer elastomer body, such as polyamide elastomers and polyester elastomers, in order to improve the morphological stability of the sheet (paragraph [0040]-[0041]).
When the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (paragraph [0012]). When the fibers are thermoplastic ultrafine fibers and have a single fiber fineness of 0.9 dtex or less the fibers are easily heat-sealed to form a film (paragraph [0016]). The light-transmitting portion formed into a film has a total light transmittance of 5% or more, further 7% or more, and particularly 10% or more (paragraph [0057]). The apparent density of the entangled body of fibers is preferably 0.45 to 0.70 g/cm3 (paragraph [0052]).
Since both Breunig and Fujisawa teach light-transmitting laminates comprising leather material for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leather-like material as taught by Fujisawa (i.e., a napped nonwoven fabric impregnated with an elastomer with a fiber fineness of less than 0.9 dtex with heat-sealed portions and an apparent density of 0.45-0.70 g/cm3) as the decorative film 12 (surface material) of Breunig in order to provide a leather-like material that is 
Since the transparent plastic layer 14 (transparent conductive substrate) of Breunig is transparent, it is reasonable to presume that the total light transmission of the decorative element 10 (light-transmitting conductive laminate) will be determined by the light transmission of the decorative film 12 (surface material). Therefore, the decorative element 10 (light-transmitting conductive laminate) of Breunig in view of Fujisawa will have a light transmission of 10% or more.
Breunig in view of Fujisawa teaches is silent as to the transparent plastic layer 14 (transparent substrate) being electrically conductive.
Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109 ohms/square or less (col. 1, lines 11-14; col. 2, lines 67-68). Sanders further teaches a substratum that is a coating which comprises electrically conductive particles in an adhesive matrix (col. 4, lines 60-68). The fabric construction above is capable of preventing the buildup of static to levels exceeding the threshold of human sensitivity (col. 3, lines 37-42). One 
Since both Breunig in view of Fujisawa and Sanders teach fabric laminates for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent plastic layer 14 (transparent substrate) of Breunig in view of Fujisawa to be electrically conductive with a surface resistance of 109 ohms/square or less in order to prevent the buildup of static to levels that exceed the threshold of human sensitivity.
Breunig in view of Fujisawa and Sanders teaches the claimed invention above but does not expressly teach the visual recognizability of the see-through letters and an anti-see-through property of at least 90%. It is a reasonable to presume that the visual recognizability and the anti-see-through property are inherent to Breunig in view of Fujisawa and Sanders.
Support for said presumption is found in that Breunig in view of Fujisawa and Sanders teaches all the structural limitations of claims 1 and 5, as discussed above. The instant specification further discloses that the apparent density of the nonwoven fabric constituting the surface material is preferably at least 0.30 to 0.70 g/cm3 to provide sufficient anti-see-through property (instant specification; paragraph [0025]). Fujisawa also teaches the apparent density of the entangled body of fibers is preferably 0.45 to 0.70 g/cm3 (Fujisawa; paragraph [0052]). The instant specification also discloses that when the light-transmitting conductive laminate has a total transmission of at least 1% the letters and symbols are visually recognizable. Fujisawa also has a total light transmittance of 5% or more, further 7% or more, and particularly 10% or more (Fujisawa; paragraph [0057]). The instant specification further discloses the surface material is preferably a nonwoven fabric layer or a napped layer in view of visual recognizability of the 
Since Breunig in view of Fujisawa and Sanders teaches a light-transmitting conductive laminate with the structural features recited in claims 1 and 5 and a surface material with all the structural properties identified by the instant specification as increasing the anti-see-through property and the visual recognizability, it is therefore expected the light-transmitting conductive laminate of Breunig in view of Fujisawa and Sanders will have the same properties of the claimed invention.
	
	
With respect to claim 7, Breunig in view of Fujisawa and Sanders teaches all the limitations of claims 1 above.
Breunig in view of Fujisawa is silent as to the decorative element 10 (light-transmitting conductive laminate) having a surface resistance of 1 to 1000 Ω/□.
Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109
The surface resistance range of Sanders substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sanders, because overlapping ranges have been held to establish prima facie obviousness.
Since both Breunig in view of Fujisawa and Sanders teach fabric laminates for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent plastic layer 14 of Breunig in view of Fujisawa to be electrically conductive with a surface resistance of 109 ohms/square or less in order to prevent the buildup of static to levels that exceed the threshold of human sensitivity.

With respect to claim 8, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 1 above.
Breunig in view of Fujisawa is silent as to the transparent plastic layer 14 (transparent conductive substrate) containing a nanocarbon, indium-tin oxide, silver, copper, metal nano-wire, or an electroconductive polymer.
Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109 ohms/square or less (col. 1, lines 11-14; col. 2, lines 67-68). Sanders further 
Since both Breunig in view of Fujisawa and Sanders teach fabric laminates for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent plastic layer 14 of Breunig in view of Fujisawa to include electrically conductive particles, such as silver powder, in order to prevent the buildup of static to levels that exceed the threshold of human sensitivity.

With respect to claim 9, Breunig view of Fujisawa and Sanders teaches all the limitations of claim 1 above. Breunig further teaches the interior trim (light-transmitting conductive molded laminate) is shaped by thermoforming in an in-mould process (paragraph [0013]).

With respect to claim 13, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 1 above. Fujisawa further teaches that specific examples of the fibers of the nonwoven include polyester resins such as polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate and polyamides such as polyamide 6 and polyamide 66 (paragraphs [0025]-[0027], [0030]).

With respect to claim 14, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 1 above. Fujisawa further teaches the light-transmitting sheet has a light-transmitting portion which is a region formed into a film by heat-sealing a part of the fibers of a nonwoven fabric formed by entanglement of fibers made of a thermoplastic resin, and a light-shielding portion which is a region around the transparent portion where the fibers are not formed into a film (paragraph [0008]). When the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (paragraph [0012]). The portion of light-transmitting sheet which still has the structure of a nonwoven is napped, therefore the entire surface of the surface material (which consists of a nonwoven in claim 1) is napped.

Claim(s) 10  is/are rejected 35 U.S.C. 103 as being unpatentable over Breunig (US 2012/0032592)3 in view of Fujisawa (JP 2014-185404)1,4 and Sanders (US 4307144) as applied to claim 9 above, and further in view of Fu (CN 102936357)2.
With respect to claim 10, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 9 above. Sanders further teaches conductive particles which are employed with success include powdered silver, nickel, copper sulfide, and carbon black (col. 4, lines 60-68).
Breunig in view of Fujisawa and Sanders is silent as to the conductive substrate containing a nanocarbon or an electroconductive polymer.
Fu teaches a silver nanowire functionalized carbon nanotube antistatic agent (paragraph [0002]) which combines the advantages of the two materials and provides a way to avoid their 
Since both Breunig in view of Fujisawa and Sanders and Fu teach the use of silver antistatic agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive antistatic agent of Breunig in view of Fujisawa and Sanders to be a silver nanowire functionalized carbon nanotube as described in Fu in order to reduce separation from the matrix polymer and reduce the large contact resistance in the matrix polymer.


Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1, 5, and 7-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph because the specification, for not being enabling for the entire scope of the claim, are overcome by Applicant’s amendments to the claims in the response filed February 3, 2021.
The rejections of claims 1, 5, and 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 
In light of new claim 14, a new rejection under 112(a) as failing to comply with the written description requirement was applied above.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
On page 4 of the response Applicant submits that the surface layer of the transparent laminates of Breunig and Sato and the light transmission portion of the nonwoven surface layer of Fujisawa’s laminates are films and are not napped, which is contrary to Applicant’s invention as recited in claim 1.
The Examiner respectfully disagrees. Fujisawa teaches that the fibers on the surface of the light-shielding portion are napped in order to impart an appearance such as suede-like or nubuck-like to the surface (Fujisawa; paragraph [0012]). Claim 1 requires “at least one fiber substance constituting the surface material has been napped”. Because the fibers on the surface of the light shielding portion are napped, at least one fiber substance constituting the surface material has been napped, as required by claim 1.

 On pages 4-5 of the response Applicant cites paragraph [0036] of the published application and Comparative Example No. 1 with Surface material 7 and submits that napping is necessary for visual recognizability.
These arguments are not persuasive. It is respectfully submitted that Applicant’s arguments are not commensurate in scope with the claims. Paragraph [0036] is directed to a woven fabric not having a napped layer, however claim 1 is directed to a nonwoven fabric. Similarly, Surface Material 7 is also a woven fabric, not a nonwoven fabric as in claim 1 (see paragraph [0088] of the specification as filed). Paragraph [0017] of the specification as filed states that it is preferred that the surface material contains a nonwoven fabric layer or a napped layer in view of visual recognizability of the letters and symbols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Machine translation used as reference
        3 Previously presented
        4 Machine translation used as reference